Order entered September 5, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00894-CV

                                   ERIC DRAKE, Appellant

                                               V.

                                KRISTINA KASTL, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-09-01374-E

                                           ORDER
       We GRANT appellee’s September 3, 2014 unopposed second motion for an extension of

time to file a brief. Appellee shall file a brief on or before October 10, 2014. We caution

appellee that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ADA BROWN
                                                            JUSTICE